Citation Nr: 1703833	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.  The Veteran also served on inactive duty for training from April 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was before the Board in November 2013 and January 2015.  In the November 2013 remand, the Board requested additional development of the Veteran's claim.  The January 2015 remand was issued by the Board in order to provide the Veteran a requested hearing.  The Veteran subsequently withdrew his request for a hearing and, thus, the appeal was returned to the Board for appellate review.

The appeal is remanded to the RO or to the Appeals Management Office (AMO).  VA will notify the Veteran is further action is required.


REMAND

In the November 2013 remand, the Board directed the RO/AMO to undertake efforts to obtain from the Veteran (1) the approximate dates of his claimed service in the Republic of Vietnam, and (2) the unit to which his was assigned during his claimed service in the Republic of Vietnam.  Based on the Veteran's response, the RO/AMO was directed to request from the National Personnel Records Center (NPRC) and/or other appropriate federal records repository the Morning Reports and other unit records corresponding to the unit identified by the Veteran.

While the Veteran's claim was in remand status, the RO/AMO sent the Veteran a December 2013 letter wherein it requested that he provide VA with his approximate dates of service in the Republic of Vietnam and identify the unit to which he was assigned during such service.  The Veteran did not provide a response to this letter and, thus, the RO/AMO could not undertake efforts to obtain Morning Reports or other personnel records.

Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to entirely develop the claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Although the Veteran failed to response to the December 2013 letter, the RO/AMO obtained his service personnel records.  Included among the obtained service personnel records was a "Record of Assignments."  According to this document, from July 12, 1970 to April 15, 1971, the Veteran's principal duty was Loader and he was assigned to Company C, 4th Battalion, 63rd Armor, stationed at Fort Riley, Kansas.  From June 4, 1971 to sometime in November 1971, the Veteran's principle duty was Armor Personnel Carrier Driver, assigned to Company F, 40th Armor with the United States Army Europe (abbreviated as USAREUR).  However, from April 15, 1971 to June 4, 1971, the Veteran's principle duty was "Casual," and his unit of assignment was listed as "En Route to RVN/USAREUR."  The abbreviation "RVN" refers to the Republic of Vietnam.  As such, there is evidence suggesting that the Veteran may have served in the Republic of Vietnam from April 15, 1971 to June 4, 1971.  The personnel records did not otherwise include evidence of the Veteran's service in the Republic of Vietnam.

There is no indication in the Veteran's service personnel or treatment records of his unit assignment from April 15, 1971 to June 4, 1971.

Based on the above, the Board finds that the record includes sufficient information in order for the RO/AMO to request Morning Reports and other unit records associated with Company C, 4th Battalion, 63rd Armor for three months prior to April 15, 1971, as well as Morning Reports and other unit records associated with Company F, 40th Armor for three months following June 4, 1971.  As such, a remanded is warranted in order for the RO/AMO to undertake this development.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the unit of assignment and the approximate time period corresponding to his claimed service in the Republic of Vietnam.

2.  Based on the Veteran's response, if any, formulate a request to NPRC and/or other appropriate federal records repository for Morning Reports and other unit records corresponding to the Veteran's service unit.  Regardless of whether the Veteran responds to the request in Paragraph 1, the formulated records request must seek Morning Reports and other unit records associated with Company C, 4th Battalion, 63rd Armor, for three months prior to and including April 15, 1971, and the Morning Reports and other unit records associated with Company F, 40th Armor for three months following and including June 4, 1971.

Efforts to obtain this documentation must continue until the RO/AMO is reasonably certain that such documentation does not exist or that further efforts to obtain them would be futile.  The Veteran should be notified of any action to be taken.  All requests and responses, positive or negative, must be documented in the claims file.

3.  Re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After they have had an opportunity to respond, the appeal should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

